Dismissed and Opinion Filed November 4, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01508-CR

                              MONTRAY BYNUM, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F11-61552-M

                            MEMORANDUM OPINION
                          Before Justices Moseley, Lang, and Brown
                                   Opinion by Justice Lang
       Montray Bynum pleaded guilty to possession with intent to deliver cocaine in an amount

of 200 grams or more but less than 400 grams. Pursuant to a plea agreement, the trial court

assessed punishment at fifteen years’ imprisonment and a $3,000 fine. Appellant waived his

right to appeal in connection with the plea agreement. See Blanco v. State, 18 S.W.3d 218, 219–

20 (Tex. Crim. App. 2000). The trial court certified both that the case involves a plea bargain

and appellant has no right to appeal and that appellant waived his right to appeal. See Tex. R.

App. P. 25.2(a), (d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).
       We dismiss the appeal for want of jurisdiction.



                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47
131508F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MONTRAY BYNUM, Appellant                           On Appeal from the 194th Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-01508-CR        V.                       Trial Court Cause No. F11-61552-M.
                                                   Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                       Moseley and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 4th day of November, 2013.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE




                                             –3–